NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                           OCT 21 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                        No.   14-50147

              Plaintiff-Appellee,                D.C. No.
                                                 2:13-cr-00201-MWF-1
 v.

ALAKE TERRY ILEGBAMEH,                           MEMORANDUM*

              Defendant-Appellant.


                   Appeal from the United States District Court
                       for the Central District of California
                  Michael W. Fitzgerald, District Judge, Presiding

                      Argued and Submitted October 5, 2016
                              Pasadena, California

Before: REINHARDT, WARDLAW, and OWENS, Circuit Judges.


      Alake Terry Ilegbameh was convicted of six counts of conspiracy to commit

immigration fraud by arranging sham marriages between Nigerian nationals and

U.S. citizens in violation of 8 U.S.C. § 1325(c) (knowingly entering into marriage

for the purpose of evading immigration laws) and 18 U.S.C. § 1546(a) (presenting


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
material false statements in immigration documents). We have jurisdiction under

28 U.S.C. § 1291. We affirm Ilegbameh’s convictions and sentence.

      1. The district court did not err in denying a possible request for substitution

of counsel. As an initial matter, it is not clear that Ilegbameh actually requested

new counsel because he told the district court, “I did not say I need a change of

attorney.” Even if Ilegbameh’s letters to and discussion with the district judge are

interpreted as a request for new counsel, Ilegbameh failed to make the requisite

showing that the conflict between himself and counsel was “so great that it resulted

in a total lack of communication preventing an adequate defense.” United States v.

Torres-Rodriguez, 930 F.2d 1375, 1380 (9th Cir. 1991), overruled on other

grounds by Bailey v. United States, 516 U.S. 137 (1995). Ilegbameh’s statements

that he wanted his attorneys to subpoena and call additional witnesses at trial

supported the district judge’s determination that the conflict between defendant

and counsel was based on a dispute about “trial tactics,” which generally “is not

the type of conflict that warrants substitution of counsel.” United States v. Carter,

560 F.3d 1107, 1113 (9th Cir. 2009) (citation omitted).

      2. The district court did not err in denying a possible request for

continuance less than a week before trial began. Ilegbameh failed to demonstrate

that a continuance would have likely resulted in finding additional Nigerian


                                           2
spouses to testify in his defense or that such testimony would have assisted with

his defense. See United States v. Flynt, 756 F.2d 1352, 1358-59 (9th Cir. 1985)

(listing among the four “salient factors” when reviewing a denial of request for

continuance “how likely it is that the need for a continuance could have been met”

and “the extent to which the appellant might have suffered harm as a result of the

district court’s denial”).

       3. The district court did not err in admitting evidence of Ilegbameh’s other

“bad acts.” First, evidence that Ilegbameh arranged fraudulent marriages for

Hakim and Michael Carter without the assistance of any co-conspirator was

admissible to prove intent and knowledge and rebut Ilegbameh’s defense that he

did not know the marriages were shams and his uncharged co-conspirator Crayvon

Charles was the only person knowingly facilitating immigration fraud. Second,

evidence that Ilegbameh propositioned one of the American spouses for sex in

exchange for money was admissible to undermine Ilegbameh’s contention that he

believed the marriages he arranged were entered into purely for love and because

the witness’s testimony was inextricably intertwined with her testimony that

Ilegbameh told her that he received payment for setting up sham marriages. Third,

testimony regarding an additional sham marriage arranged for Michael Muoneke

was elicited by defense counsel. Because the evidence introduced by the


                                          3
government leaves little room for doubt as to Ilegbameh’s guilt, even if the district

court had erred in any of its evidentiary decisions, such error would be harmless.

      4. The district court did not err in applying U.S.S.G. § 2L2.1 rather than

U.S.S.G. § 2L2.2. Because Ilegbameh was found guilty of conspiring with both

the American and Nigerian spouses, it was appropriate to sentence him using either

guideline.

      For all of the above stated reasons, the verdict of the district court is

AFFIRMED.




                                           4